DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 16 is objected to because of the following informalities: “while the at least one light detector”.  There is no antecedent basis for the light detector.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. US 11,126,281 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Patent No. US 11,126,281 B2
Explanation
1.   A stylus configured to measure an external object, comprising: an elongated housing with a tip and an opposing end;




a color sensor in the elongated housing;

a light guide structure coupled between the color sensor and the tip;



and control circuitry configured to gather color measurements of the external object using the color sensor;
1.   A computer stylus configured to measure an external object, comprising: an elongated stylus housing, wherein the elongated stylus housing has an elongated shaft with a tip and an opposing end;

a color sensor in the elongated stylus housing

5.   the color sensor has a light detector that is configured to detect light received through the light guide.

1.   and control circuitry configured to use the color sensor to gather a color measurement of the external object












The entire structure of the stylus of the ‘281 patent between the color sensor and the tip may be considered a light guide.


In regards to instant claims 2-20, all limitations of these claims are contained in the claims of the patent as follows:

Instant Application
Patent No. US 11,126,281 B2
2
14
3
4
4
4
5
11
6
15
7
2
8
3
9
3
10
12
11
13
12
1, 2
13
3
14
12
15
14
16
7
17
4
18
10
19
18
20
18


























Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu (US 2016/0034052 A1).

Instant Claim 1: A stylus configured to measure an external object,  (Referring to fig 1 of Shu, color input device 100 corresponds to the stylus of the claim.  Color input device 100 may measure colors of an external object (paragraph 9 of Shu).)

comprising: an elongated housing  (Referring to fig 1 of Shu, the color input device 100 has an elongated housing.)

with a tip and an opposing end;  (Referring to fig 6 of Shu, color sensor 22 is located at the end of the color input device 100, opposite tip 3.)

a color sensor in the elongated housing;  (“Referring to FIG. 3, FIG. 4 and FIG. 6, the color input unit 2 comprises a circuit board 20, a micro controller unit (MCU) 21 installed in the circuit board 20, a color sensor 22” (Shu, paragraph 23))

a light guide structure coupled between the color sensor and the tip;  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24)  The color sensor 22 of Shu intakes reflected colors, which is light.  The entire portion of the color input device 100 between the color sensor 22 and the tip 3 can be considered a light guide structure.)

and control circuitry configured to gather color measurements of the external object using the color sensor.  (Referring to the above citation from paragraph 23 of Shu, circuit board 20 corresponds to the control circuitry of the claim.)


Instant Claim 2: The stylus defined in claim 1 wherein the color sensor comprises a photodetector and a light-emitting device, the light-emitting device is configured to emit light at the external object, and the photodetector is configured to measure the light after it has reflected from the external object.  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24)  The color sensor 22 of Shu contains a photodetector to sense color (light, photo).  The white color LED 25 corresponds to the light-emitting device of the claim.)


Instant Claim 3: The stylus defined in claim 2 wherein the light guide is a first light guide that is configured to guide the light from the light-emitting device to the tip.  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24)  The entire portion of the color input device 100 of Shu between the white color LED 25 and the tip 3 guides light.)


Instant Claim 4: The stylus defined in claim 3 further comprising: a second light guide that is configured to guide the reflected light from the tip to the photodetector.  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24)  The entire portion of the color input device 100 between the tip 3 and the color sensor 22 can be considered the second light guide structure of the claim.)


Instant Claim 6: The stylus defined in claim 2 wherein the light-emitting device emits white light.  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24))


Instant Claim 7: The stylus defined in claim 1 further comprising an electrode at the tip that is configured to supply electromagnetic signals to an external touch sensor.  (“Referring to FIG. 10 again, a user, even a child, can use the color input device to draw pictures on a tablet computer or any other computing device 300.” (Shu, paragraph 31)  Therefore, the color input device 100 of Shu supplies electromagnetic signals to a computing device 300 (which contains a touch sensor) through tip 3 (which contains an electrode).)


Instant Claim 12: A stylus configured to sense an external object, comprising: an elongated housing with a tip and an opposing end; a color sensor in the elongated housing  (This portion of claim 12 is substantially included within claim 1, and thus, is rejected under similar rationale.)

a color sensor in the elongated housing that is configured to receive light through the tip;  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24)  The color sensor 22 of Shu intakes (through the tip 3) reflected colors, which is light.)

control circuitry configured to use the color sensor to produce a color measurement of the external object;  (This portion of claim 12 is substantially included within claim 1, and thus, is rejected under similar rationale.)

and an electrode at the tip that is configured to supply electromagnetic signals to an external touch sensor.  (This portion of claim 12 is substantially identical to claim 7, and thus, is rejected under similar rationale.)


Instant Claim 19: A stylus configured to measure an external object, comprising: an elongated housing with a tip and an opposing end; a color sensor in the elongated housing,  (This portion of claim 19 is substantially identical to claim 1, and thus, is rejected under similar rationale.)

wherein the color sensor comprises a light-emitting component and a light-detecting component;  (This portion of claim 19 is substantially included within claim 2, and thus, is rejected under similar rationale.)

a first light guide that guides light emitted by the light-emitting component to the tip;  (This portion of claim 19 is substantially identical to claim 3, and thus, is rejected under similar rationale.)

a second light guide that guides light from the tip to the light-detecting component;  (This portion of claim 19 is substantially identical to claim 4, and thus, is rejected under similar rationale.)

and control circuitry configured to gather color measurements of the external object using the color sensor.  (This portion of claim 19 is substantially included within claim 1, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu.

Instant Claim 5: The stylus defined in claim 2 wherein the light-emitting device is one of a plurality of light-emitting devices and wherein the plurality of light-emitting devices are configured to emit respective different colors of light.  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24)
Section 2144.04 of the MPEP, under the section Duplication of Parts, states regarding the case of In re Harza “Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Therefore, although Shu teaches a single light emitter emitting white light, it would have been obvious to include additional light emitting devices for other colors.)


Instant Claim 11: The stylus defined in claim 1 wherein the color sensor comprises a light emitter and a light detector,  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24)  The white color LED 25 of Shu corresponds to the light emitter of the claim.
In addition, the color sensor 22 intakes reflected colors, which is light.  Therefore, the color sensor 22 is a light detector as well.)

wherein the control circuitry is configured to blink the light emitter on and off while gathering synchronized data from the light detector, and wherein the control circuitry is configured to use signals obtained from the light detector when the light emitter is off to gather the color measurement of the external object.  (Whether the white color LED 25 of Shu blinks a white light or produces a solid white light or is off altogether at any given moment is a matter of design choice.)


Instant Claim 15: The stylus defined in claim 12 wherein the color sensor comprises a plurality of light-emitting devices  (This portion of claim 15 is substantially included within claim 5, and thus, is rejected under similar rationale.)

and at least one photodetector.  (This portion of claim 15 is substantially included within claim 2, and thus, is rejected under similar rationale.)


Instant Claim 16: The stylus defined in claim 15 wherein the plurality of light-emitting devices are configured to output emitted light to illuminate the external object while the at least one light detector detects reflected light from the external object.  (“The white color LED 25 (fig 1) is preferably mounted at one side relative to the color sensor 22 or integrated with the color sensor 22 to form a module, and adapted to emit white light onto an object to reflect the colors of its surface so that the color sensor 22 can intake more realistic colors from the object.” (Shu, paragraph 24)  The white color LED 25 of Shu emits light.  The color sensor 22 detects color (light).)


Instant Claim 17: The stylus defined in claim 16 further comprising: a first light guide that guides the emitted light from the plurality of light-emitting devices to the tip;  (This portion of claim 17 is substantially identical to claim 3, and thus, is rejected under similar rationale.)

and a second light guide that guides the reflected light from the tip to the photodetector.  (This portion of claim 17 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially identical to claim 5, and thus, is rejected under similar rationale.)



Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Falkenburg (US 2016/0357343 A1).

Instant Claim 8: The stylus defined in claim 7 further comprising an orientation sensor.  (Shu teaches the stylus in accordance with claim 7, but does not disclose an orientation sensor.  However, in the same field of endeavor, Falkenburg teaches an orientation sensor for a stylus: “In the example of FIG. 2, stylus 210 can include … motion/orientation sensor 214,” (Falkenburg, paragraph 33))

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the color input device as taught by Shu; with the stylus as taught by Falkenburg, along with an orientation sensor.  “The motion/orientation sensor 214 can sense the motion and/or orientation of the stylus.” (Falkenburg, paragraph 33)


Instant Claim 9: The stylus defined in claim 8 wherein the control circuitry is configured to use the color sensor to gather the color measurement in response to information from the orientation sensor.  (When Shu is combined with Falkenburg, it would be obvious that the color measurement be taken when the color input device 100 is in the correct orientation relative to the external object.)


Instant Claim 10: The stylus defined in claim 8 further comprising: a coil configured to receive wireless power.  (“For example, a user can move the stylus 210 in a predetermined motion to power up the stylus.” (Falkenburg, paragraph 40)  Therefore, the stylus of Falkenburg does receive wireless power.  It would be obvious for the color input device 100 of Shu to be able to similarly receive wireless power.  A coil is one of the known and obvious ways to receive wireless power.)


Instant Claim 13: (Claim 13 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 10, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626